FLY, C. J.
Appellee sued for $420 alleged to be due on a policy on the life of Jovita Meneses, issued by appellant. Appellant defended on the ground of failure to pay premiums.
The cause was tried by a jury, which in answer to special issues found that the policy had not lapsed on account of nonpayment of premiums, and that am attorney’s fee should be assessed against appellant in the sum of $100.
Appellee has filed no briefs.
The testimony of appellant is positive and explicit to the effect that at least five of the weekly premiums due on the policy had not been paid and that the. policy had lapsed. Appellee did not show that the premiums had been paid. There was no competent testimony that contradicted the facts sworn by witnesses for appellant that the weekly dues had not been paid for several weeks, on the policy on the life of Jovita Meneses.
What has been said in regard to this suit applies with equal force to the facts in the companion case, American National Insurance Company v. Maria H. Castillo, 42 S.W. (2d) 1048, and that case will be decided by this opinion.
*1048The records are incumbered with a number of policies on other people which have no bearing on the facts in this case, and it was error to admit them. They may have confused the jury and caused them- to lose sight of the relevant facts as they seem to have done on the trial.
No pleadings were filed by appellee setting up the question of waiver of forfeiture by acceptance of premiums paid long after they had become due, and,' of course, any testimony to that effect cannot be considered by this courh
The judgment is reversed, and the cause remanded.